ICJ_039_ArbitralAwardKingOfSpain_HND_NIC_1960-11-18_JUD_01_ME_01_EN.txt. 217 ARBITRAL AWARD OF 23 XII 1906 (JUDGM. 18 xi 60)

ture of the frontier line from the junction of the Poteca or Bodega
with the Guineo or Namasli up to the Portillo de Teotecacinte, which
was the point to which the Mixed Commission had brought the
frontier line from its western boundary point. An examination of
the Award fails to reveal that there is in fact any gap with regard
to the drawing of the frontier line between the junction of the
Poteca or Bodega with the Guineo or Namasli and the Portillo de
Teotecacinte.

In view of the clear directive in the operative clause and the
explanations in support of it in the Award, the Court does not
consider that the Award is incapable of execution by reason of any
omissions, contradictions or obscurities.

For these reasons,

THE Court,

by fourteen votes to one,

finds that the Award made by the King of Spain on 23 December
1906 is valid and binding and that Nicaragua is under an obligation
to give effect to it.

Done in English and in French, the English text being authorita-
tive, at the Peace Palace, The Hague, this eighteenth day of Novem-
ber, one thousand nine hundred and sixty, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the Republic of Honduras and
the Government of the Republic of Nicaragua, respectivelv.

(Signed) Helge KLAESTAD,
President.

(Signed) GARNIER-COIGNET,
Registrar.

Judge MoRENO QUINTANA makes the following Declaration:

Although I am in agreement with the virtually unanimous
opinion of my colleagues with regard to the decision reached in this
case, I consider that it should have been arrived at by a different
procedural method. As a representative on this Court of a Spanish-
American legal system and confronted with a dispute between two
Spanish-American States, I believe that the legal questions which
are of particular concern to them should have been dealt with in the
first place. I refer in particular to that provided for in Article IT,
paragraph 3, of the Gamez-Bonilla Treaty, which relates to the
29 |
218 ARBITRAL AWARD OF 23 XII 1906 (JUDGM. 18 XI 60)

application by the arbitrator of the principle of wt: possidetis juris
which for more than a century has governed the territorial situation
of the Spanish-American States. By reason of its importance this
principle called for initial attention by the Court since Nicaragua
based a major ground of nullity of the Award of the King of Spain
on the arbitrator’s failure to observe it.

Again, the case essentially involves the validity or invalidity of
an international legal act. The Judgment might therefore with
advantage have established the intrinsic regularity of the Award,
after having analysed its extrinsic regularity, instead of—as it
does—resting the solution of the case in advance upon acquiescence
in the Award by the Parties. This latter situation, in the present
case, in which one of the Parties contends for the nullity of the
Award, is of no more than subsidiary importance. It provides a
procedural argument based on a situation of fact, but it does not
provide an adequate legal ground upon which to base the Judgment.

Furthermore, the features of the case do not put in issue the
good faith of the unsuccessful party. Nicaragua, during the half
century in which the Award was not implemented and in which
the question of its non-implementation was not referred by Hondu-
ras to any international tribunal, may have had reasons, although
ill-founded, for believing in the nullity of that legal act. A number
of attempts by Nicaragua to obtain an arbitral decision to that
effect remained unsuccessful. There was nothing to prevent the
Court from so finding. Honour was due to the State which, together
with the successful party and with Costa Rica, Guatemala and
EI Salvador, gave so splendid an example of devotion to the cause
of law in setting up in 1907 the Central American Court of Justice.
the first example in the world of an international judicial tribunal.
The technical function of the Court is not incompatible with that
of rendering in its judgments peace to the spirit, particularly in the
case of sovereign States. Pax est justitia.

Judge Sir Percy SPENDER appends to the Judgment of the Court
a statement of his Separate Opinion.

M. Urrutia HoLGuix, Judge ad hoc, appends to the Judgment
of the Court a statement of his Dissenting Opinion.

(Initialled) H. K.
(Initialled) G.-C.

30
